Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Allowable Subject Matter
1.	Claims 1-20 are allowed.

  The following is an examiner’s statement of reasons for allowance:
	2.	The prior art of record does not teach or suggest the distinct features “when a write request is generated to the logical address region having read-only authority and the copy-on-write option, a new logical address region is assigned”, recited in the independent claims 1 and 11. Claims 2-10 and 12-20 are dependent from the independent claims 1 and 11, respectively



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
March 21, 2022